Exhibit 10.9
AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT
     This Amendment Number Four to Credit Agreement (“Amendment”) is entered
into as of May 22, 2009, by and among WELLS FARGO FOOTHILL, INC., a California
corporation, as Agent (the “Agent”) for the Lenders set forth in the signature
pages hereof (the “Lenders”) and the Lenders, on the one hand, and OCLARO, INC.,
a Delaware corporation, formerly known as Bookham, Inc. (“Parent”), and each of
Parent’s Subsidiaries identified on the signature pages hereof (such
Subsidiaries are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), on
the other hand, with reference to the following facts:
     A. Agent, Lenders, Parent and Borrowers have previously entered into that
certain Credit Agreement, dated as of August 2, 2006 (as amended, supplemented,
amended and restated, or otherwise modified, the “Agreement”).
     B. Parent, Borrowers, Agent and Lenders desire to amend the Agreement as
provided for and on the conditions herein.
     NOW, THEREFORE, Parent, Borrowers, Agent and Lenders hereby amend and
supplement the Agreement as follows:
1. DEFINITIONS. All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement unless specifically defined
herein.
2. AMENDMENTS TO THE AGREEMENT.
     (a) Article 4 of the Agreement is hereby amended by adding the following
Section 4.21 immediately after Section 4.20:
4.21 Inactive Subsidiaries. Each of the Inactive Subsidiaries is inactive and
does not conduct any business operations, except as may be related to the
dissolution of such Inactive Subsidiary or the consolidation or merger of such
Inactive Subsidiary with one or more Active Obligors as permitted under the
terms of this Agreement.
     (b) Section 6.12 of the Agreement is hereby amended to read as follows:
6.12 Investments. Except for Permitted Investments, directly or indirectly, make
or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(i) Parent and its Subsidiaries that are Obligors shall not have Permitted
Investments (other than in the Cash Management Accounts) in Deposit Accounts or
Securities Accounts for the first 30 days immediately following the Closing Date
in an aggregate amount in excess of $100,000 at any one time, and thereafter,
$25,000, at any one time, unless such Person and the applicable securities
intermediary or bank have entered into Control Agreements governing such
Permitted Investments in order to perfect (and further establish) the Agent’s
Liens in such Permitted Investments; except that (a) Avanex during the period
commencing on the Avanex Merger Date and ending on the Avanex Delivery Deadline
may maintain balances in such Deposit Accounts and Securities Accounts without
Avanex and the applicable securities intermediary or bank having entered into a
Control Agreement and (b) after the Avanex Delivery Deadline, Avanex may

 



--------------------------------------------------------------------------------



 



maintain balances in the Deposit Accounts and Securities Accounts maintained in
Italy (the “Avanex Italy Accounts”) without Avanex and the applicable securities
intermediary or bank having entered into a Control Agreement, so long as the
Avanex Italy Accounts shall not have cash and Cash Equivalents in an aggregate
amount in excess of €2,130,000 (Euros)at any one time. Subject to the
Investments permitted by the foregoing proviso, Parent shall not and shall not
permit its Subsidiaries that are Obligors to establish or maintain any Deposit
Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.
(ii) Parent’s Subsidiaries that are not Obligors (other than Avanex France,
Avanex China, Avanex Thailand, Bookham China, Bookham Switzerland, and Forthaven
as described further herein) shall not have cash and Cash Equivalents in an
aggregate amount in excess of $300,000 at any one time; provided that
notwithstanding the other limitations in this Section 6.12, the following
non-Obligors may have cash and Cash Equivalents but only in accordance with the
following aggregate maximum amounts:
     a. Avanex France shall not have cash and Cash Equivalents in an aggregate
amount in excess of €2,485,000 (Euros) at any one time,
     b. Avanex China shall not have cash and Cash Equivalents in an aggregate
amount in excess of $1,500,000 at any one time,
     c. Avanex Thailand shall not have cash and Cash Equivalents in an aggregate
amount in excess of $3,000,000 at any one time,
     d. Unless and until Bookham China consummates the Bookham China Sale and
Leaseback, Bookham China shall not have cash and Cash Equivalents in an
aggregate amount in excess of $5,500,000 at any one time, and upon and during
the 2 months after the consummation of the Bookham China Sale and Leaseback, in
an aggregate amount in excess of $14,000,000 at any one time,
     e. Bookham Switzerland shall not have cash and Cash Equivalents in an
aggregate amount in excess of $3,500,000 at any one time, and
     f. Forthaven Ltd., a company organized under the laws of England and Wales
(“Forthaven”), shall not have cash and Cash Equivalents in an aggregate amount
in excess of £135,000 (UK pounds sterling) at any one time,
     (c) Article 6 of the Agreement is hereby amended by adding the following
Section 6.16 immediately after Section 6.15:
6.16 Limitations on Inactive Subsidiaries. Permit any Inactive Subsidiary to
incur any liabilities (other than immaterial liabilities relating to the
dissolution or winding down of such Inactive Subsidiary) or own or acquire
assets in excess of $250,000 fair market value, in the aggregate, or engage
itself in any operations or business.

 



--------------------------------------------------------------------------------



 



     (d) The following definitions in Schedule 1.1 of the Agreement are hereby
amended to read as follows:
“Administrative Borrower” has the meaning specified therefor in Section 16.11.
“Inactive Subsidiaries” means, collectively, Avanex International Corporation, a
Delaware corporation, Avanex U.S.A. Corporation, a Delaware corporation,
LamdaFlex, Inc, a Delaware corporation, Pearl Acquisition Corp., a Delaware
corporation, Marley Acquisition Corporation, a Delaware corporation, and
“Inactive Subsidiary” means any one of them.
“Permitted Intercompany Advance” means Intercompany Advances
(a) made by any of Parent’s Subsidiaries that is not an Obligor to any of
Parent’s other Subsidiaries that is not an Obligor;
(b) made by Parent or any of Parent’s Subsidiaries to an Active Obligor so long
as they are the subject of the Intercompany Subordination Agreement;
(c) made by any of Parent’s Subsidiaries that is an Obligor to Bookham China, so
long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom, and (ii) all such Intercompany Advances do not exceed
$4,500,000 per month (subject to annual increases requested by Borrowers and
acceptable to Agent, which increases must be based upon historic revenue growth
since the Closing Date), provided, that no such Intercompany Advances may be
made following Bookham China’s receipt of cash proceeds from the Bookham China
Sale and Leaseback, until such cash proceeds have been fully utilized to fund
the ongoing business of Bookham China;
(d) made by any of Parent’s Subsidiaries that is an Obligor to Bookham
Switzerland, so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, and (ii) all such Intercompany Advances do
not exceed $1,400,000 in any calendar month;
(e) made by any of Parent’s Subsidiaries that is an Obligor to Avanex Thailand,
so long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom, and (ii) all such Intercompany Advances do not exceed
$1,000,000 in any calendar month;
(f) made by any of Parent’s Subsidiaries that is an Obligor to Avanex China, so
long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom, and (ii) all such Intercompany Advances do not exceed
$750,000 in any calendar month;
(g) made relating to the Avanex Restructuring by any of Parent’s Subsidiaries
that is an Obligor to Avanex France or Avanex with respect to the Avanex Italy
Accounts in an aggregate amount not to exceed the Avanex Restructuring Amount;
(h) made by any of Parent’s Subsidiaries that is an Obligor to any of Parent’s
other Subsidiaries that is not an Obligor (other than Bookham China, Bookham
Switzerland, Avanex Thailand, Avanex China, and Avanex France), so long as
(i) no Default or Event of Default has occurred

 



--------------------------------------------------------------------------------



 



and is continuing or would result therefrom, and (ii) all such Intercompany
Advances do not exceed $100,000 outstanding at any one time; and
(i) payments made by any Obligor to the Lender Group in respect of obligations
under this Agreement or the Loan Documents, to the extent that the same are
construed as “advances” for the benefit of one or more of the other Obligors and
so long as they are subject to the Intercompany Subordination Agreement.
“Permitted Intercompany Transactions” means (a) each of the transactions set
forth on Schedule P-1 that are materially consistent with the past practices of
Parent’s and its Subsidiaries’ business operations as in effect on the Closing
Date and disclosed to Agent on or before the Closing Date, (b) each of the
transactions set forth on Schedule P-1that are materially consistent with the
past practices of Avanex and its Subsidiaries’ business operations as in effect
on the Avanex Merger Date, (c) transactions by and between Obligors that are
materially consistent with the past practices of Obligors’ business operations
as in effect on the Closing Date and disclosed to Agent on or before the Closing
Date, and (d) transactions between Parent or its Subsidiaries, on the one hand,
and any Affiliate of Parent or its Subsidiaries, on the other hand, so long as
such transactions (i) are upon fair and reasonable terms, (ii) are fully
disclosed to Agent if they involve one or more payments in excess of $500,000
for any single transaction or series of transactions, and (iii) are no less
favorable to Parent or its Subsidiaries, as applicable, than would be obtainable
in an arm’s length transaction with a non-Affiliate.
     (e) Schedule 1.1 of the Agreement is hereby amended by adding the following
definitions in the appropriate alphabetical order:
“Avanex” means Avanex Corporation, a Delaware corporation.
“Avanex China” means Avanex Communication Technologies Co., Ltd, a People’s
Republic of China corporation.
“Avanex Delivery Deadline” has the meaning set forth in Amendment Number Three
to the Credit Agreement (“Amendment Three”), as amended by that certain letter,
extending the time to satisfy certain conditions in Amendment Three, dated as of
May 12, 2009, by and between Lenders, Agent and Borrowers.
“Avanex France” means Avanex OIF S.A., a company organized under the laws of
France.
“Avanex Merger Date” means April 27, 2009.
“Avanex Restructuring” means the reductions in work force, removal of redundant
positions, and/or transfer of employees in connection with the Avanex Merger
occurring from the Avanex Merger Date up to and including a period of time not
to exceed 12 months after the Avanex Merger Date.
“Avanex Restructuring Amount” means the severance, retention costs, taxes and
other expenses with respect to the Avanex Restructuring, which amounts may not
exceed €3,905,000 (Euros) in aggregate with respect to Avanex France or Avanex’s
operations in Italy.

 



--------------------------------------------------------------------------------



 



“Avanex Thailand” means Avanex (Thailand) Limited, a company organized under the
laws of Thailand.
     (f) Schedules P-1, P-2, 2.7(a), 4.5, 4.7(a), 4.7(b), 4.7(c), 4.7(d),
4.8(b), 4.8(c), 4.10, 4.14, 4.15, 4.17 and 4.19 to the Agreement are hereby
amended in their entirety by the Schedules delivered by the Parent and the
Borrowers as of the date hereof.
3. PARENT. Bookham, Inc., formed Oclaro, Inc., a Delaware corporation (“Oclaro”)
as its wholly owned Subsidiary, and thereafter, Oclaro merged with and into
Bookham, Inc., with Bookham, Inc. as the surviving entity. Immediately after the
merger, Bookham, Inc. changed its name to Oclaro, Inc. Therefore, all references
to Parent and/or Bookham, Inc. in the Agreement and the other Loan Documents
shall be deemed reference to Oclaro, Inc.
4. WAIVER.
     (a) Lender hereby waives the Events of Default under Section 7.2 of the
Agreement due to Parent’s violation of: (i) Section 5.16 as a result of Parent’s
failure to deliver or cause the delivery of certain documents in connection with
the formation of Oclaro and (ii) Section 6.3 as a result of the Oclaro merger
with and into Bookham, Inc.
     (b) Lender hereby waives the requirements set forth under “Permitted
Dispositions,” subsection (f), of: (i) 30 days prior written notice of the sale
of New Focus, Inc. assets, including delivery of detailed calculations that on a
pro forma basis Borrowers will have positive Availability after giving effect to
the sale and that no Overadvance would result, and (ii) delivery of updated
schedules to the Loan Documents reflecting such sale on or before the closing
date. The Lender hereby agrees that the sale of the assets of New Focus, Inc.
shall be a “Permitted Disposition” so long as: (i) the sale and/or exchange of
assets is made on terms substantially similar to the terms set forth in the
Newport Asset Purchase Agreement, a copy of which was delivered to Agent on or
about May 21, 2009, (ii) at the time of such sale, no Default or Event of
Default has occurred and is continuing or would result therefrom, (iii) any cash
proceeds are remitted to a Deposit Account of Parent or a Borrower which is
subject to a Control Account Agreement and any non-cash proceeds of sale are
subject to Agent’s Lien, and (iv) within 15 Business Days after the closing date
of the New Focus, Inc. sale, Parent delivers to Agent updated schedules to the
Loan Documents reflecting changes to New Focus, Inc’s assets, provided, that in
no event may any schedule be updated in a manner that would reflect or evidence
a Default or Event of Default. Upon the consummation of the sale of the assets
of New Focus, Inc. in accordance with these conditions, the Lender hereby agrees
that the Liens on the assets sold shall automatically be released and the Agent
agrees to execute any documents evidencing such Lien release as Parent shall
reasonably request.
     (c) Lender hereby waives Section 6.12 (to the extent any such waiver may be
required under the Agreement) with respect to the acquisition of assets from
Newport Corporation to the extent such assets are acquired in connection with
the sale of New Focus, Inc. assets described in clause (b) above.
     (d) Lender hereby waives the requirement of 15 days prior written notice
under Section 6.5 of the Agreement with respect to the name changes of the
following Subsidiaries of Parent: Bookham Technology plc, Bookham (US) Inc.,
Bookham Switzerland, Bookham China, Avanex China, Avanex Thailand and Avanex
France. The Lender hereby agrees that notice of such name changes provided
herein is sufficient to satisfy the requirement of prior written notice set
forth in Section 6.5. The Subsidiaries of Parent identified herein shall provide
Agent a copy of each filing made to effect such name changes described herein,
promptly upon, but in any event within one Business Day of the filing date of
such documents with the applicable jurisdiction of incorporation.
     (e) The waivers in this Section 4 shall become effective only in accordance
with Section 7 hereof and then only in this specific instance and for the
specific purposes set forth herein. The waivers in this Section 4 do not allow
for any other or further departure from the terms and conditions of the
Agreement, as amended hereby, or any of the other Loan Documents, which terms
and conditions shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



5. REPRESENTATIONS AND WARRANTIES. Parent and each Borrower hereby affirms to
Agent and Lenders that, after giving effect to the consents, waivers and
amendments herein, all of its representations and warranties set forth in the
Agreement are true, complete and accurate in all respects as of the date hereof.
6. RATIFICATION OF LOAN DOCUMENTS. After giving effect to this Amendment, Parent
and each Borrower hereby restates, ratifies, and reaffirms the terms and
conditions set forth in the Agreement, including all amendments thereto, and the
other Loan Documents which are, and shall continue to be, in full force and
effect.
7. NO DEFAULTS. Parent and Borrowers hereby affirm to the Lender Group that,
after giving effect hereto, no Event of Default has occurred and is continuing
as of the date hereof.
8. CONDITION PRECEDENT. The effectiveness of this Amendment is expressly
conditioned upon receipt by Agent of the following:
     (a) copies of the Governing Documents of Avanex, as amended, modified, or
supplemented as of the date of delivery;
     (b) a certificate of status with respect to Avanex, dated within 10 days of
the date of delivery, such certificate to be issued by the appropriate officer
of Avanex’s jurisdiction of organization, which certificate shall indicate that
Avanex is in good standing in such jurisdiction;
     (c) a certificate of status with respect to Avanex, dated within 30 days of
the date of delivery, such certificates to be issued by the appropriate officer
of the jurisdictions (other than Avanex’s jurisdiction of organization) in which
the failure of Avanex to be duly qualified or licensed would constitute a
Material Adverse Change, which certificates shall indicate that Avanex is in
good standing in such jurisdictions;
     (d) all necessary documentation to ensure Agent shall have, for the ratable
benefit of the Lenders, a perfected first priority Lien over all the assets of
Avanex, which are Collateral, subject only to Permitted Liens;
     (e) updated schedules to the Loan Documents, as applicable;
     (f) a fully executed copy of the deed of confirmation entered into by
Bookham Technology PLC, Bookham Nominees Limited and Bookham, Inc., in favor of
the Agent in relation to the English security granted pursuant to the Security
Agreement together with board minutes from each such company in form and
substance satisfactory to the Agent;
     (g) a fully executed copy of this Amendment;
     (h) a fully executed copy of the Reaffirmation of Guaranty attached hereto;
     (i) a fully executed copy of the Joinder Agreement, executed by Avanex
Corporation (“Avanex”), Borrowers, Parent, Agent and Lenders, whereby Avanex
agrees to become a party to and be bound by the terms of the Loan Documents;
     (j) a fully executed copy of the Ratification Agreement executed by Parent,
Agent and Lenders, whereby Oclaro restates, ratifies and reaffirms the
representations and warranties (except to the extent that such representations
and warranties related to an earlier date) set forth in the Agreement, that
certain General Continuing Guaranty, dated as of August 2, 2006, by Bookham
Inc., and the other Loan Documents, which documents are, and shall continue to
be, in full force and effect, and that all obligations of Bookham, Inc. as
“Parent” under the Loan Documents shall be deemed to refer to all present and
future obligations of Oclaro;
     (k) a fully executed copy of Supplement Number One to Security Agreement
executed by Avanex, Grantors and Agent, whereby Avanex agrees to be a Grantor
under the Agreement and agrees to be bound by the terms of the Security
Agreement; and

 



--------------------------------------------------------------------------------



 



     (l) the General Continuing Guaranty executed by Avanex in favor of Agent,
for the ratable benefit of the Lenders, guaranteeing all of the Obligations of
Borrowers.
9. CONDITIONS SUBSEQUENT.
     (a) Within 10 days of the date of this Amendment, Borrowers shall deliver
to Agent the Pledged Interests Addendum executed by Parent, whereby Parent
pledges the stock of Avanex to Agent in connection with the Security Agreement;
     (b) Within 10 days of the date of this Amendment, Borrowers shall deliver
to Agent the Pledged Interests Addendum executed by Avanex, whereby Avanex
pledges the stock of certain of its Subsidiaries to Agent in connection with the
Security Agreement;
     (c) Within 15 days of the date of this Amendment, Borrowers shall deliver
to Agent a fully executed copy of the Patent Security Agreement executed by
Avanex and Agent, whereby Avanex agrees to grant Agent, for the ratable benefit
of Lenders, a continuing first priority security interest over the Patent
Collateral (as defined therein) of Avanex;
     (d) Within 15 days of the date of this Amendment, Borrowers shall deliver
to Agent a fully executed copy of the Trademark Security Agreement executed by
Avanex and Agent, whereby Avanex agrees to grant Agent, for the ratable benefit
of Lenders, a continuing first priority security interest over the Trademark
Collateral (as defined therein) of Avanex;
     (e) Within 45 days of the date of this Amendment, Borrowers shall use their
commercially reasonable best efforts to deliver to Agent a Collateral Access
Agreement with respect to (i) 40919 Encyclopedia Circle, Fremont, California,
and (ii) any other facilities located within the United States where Avanex’s
assets therein are valued at more than: (y) $250,000 in the aggregate for all
such facilities or (z) $100,000 with respect to any individual facility;
     (f) Within 45 days of the date of this Amendment, with respect to each
Deposit Account and Securities Account maintained in the United States and owned
by Avanex, Borrowers shall: (i) comply with Section 2.7 of the Agreement and
(ii) either (x) deliver to Agent the Cash Management Agreements and Control
Agreements with respect to the relevant Deposit Account or Securities Account,
each in form and substance satisfactory to Agent or (y) cause the relevant
Deposit Account and Securities Account to be closed and provide Agent
satisfactory written evidence of such closure, it being understood that such
Deposit Accounts and Investment Accounts are subject to the limitation set forth
in the Agreement;
     (g) Within 90 days of the date of this Amendment, if Avanex has not caused
the dissolution of the following Avanex entities, then Avanex shall deliver to
Agent a pledged interest addendum pledging a 100% interest of such entities as
Collateral and stock certificates, together with stock powers with respect to
the same:
(i) Lamdaflex, Inc., a Delaware corporation;
(ii) Pearl Acquisition Corp., a Delaware corporation; and
(iii) Marley Acquisition Corporation, a Delaware corporation;
     (h) On the date on which Avanex becomes a Borrower or any portion of
Avanex’s assets are included in the calculation of the Borrowing Base, Avanex
shall deliver to Agent a pledged interest addendum pledging an interest (the
percentage of which shall be determined at Agent’s discretion) as Collateral and
stock certificates, together with stock powers with respect to the same, of the
following foreign Subsidiaries:
(i) Avanex (Thailand) Limited, a company organized under the laws of Thailand;
(ii) Avanex OIF S.A., company organized under the laws of France;

 



--------------------------------------------------------------------------------



 



(iii) Avanex Communication Technologies Co. LTD, company organized under the
laws of China; and
(iv) any other direct foreign Subsidiaries of Avanex; and
     (i) Notwithstanding anything to the contrary contained within the Loan
Documents, for a period through and including the earlier of: (i) 180 days from
the date of this Amendment, or (ii) the date on which Avanex becomes a Borrower
or any portion of Avanex’s assets are included in the calculation of the
Borrowing Base, all representations and warranties in Article IV of the
Agreement and Section 5 of the Security Agreement, with respect to the foreign
Subsidiaries of Avanex, listed in subsection (d) of this Section 8, shall be
true, correct, and complete to Parent’s and each Borrower’s actual knowledge.
Thereafter, such foreign Subsidiaries of Avanex shall be deemed to be
Subsidiaries under the Agreement and the other Loan Documents for all purposes,
including for the purpose of the representations and warranties set forth
therein.
10. COSTS AND EXPENSES. Borrowers shall pay to Agent all of Agent’s
out-of-pocket costs and reasonable expenses (including, without limitation, the
fees and expenses of its counsel, which counsel may include any local counsel
deemed necessary, search fees, filing and recording fees, documentation fees,
appraisal fees, travel expenses, and other fees) arising in connection with the
preparation, execution, and delivery of this Amendment and all related
documents.
11. LIMITED EFFECT. In the event of a conflict between the terms and provisions
of this Amendment and the terms and provisions of the Agreement, the terms and
provisions of this Amendment shall govern. In all other respects, the Agreement,
as amended and supplemented hereby, shall remain in full force and effect.
12. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto and upon satisfaction of the
conditions set forth in Section 7 above.
[Signature page to follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first set forth above.

            WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and a Lender
      By:           Title:          OCLARO, INC.,
a Delaware corporation, as Parent
      By:           Name:           Title:           BOOKHAM TECHNOLOGY PLC,
a limited liability company incorporated under the laws of England and Wales, as
a Borrower
      By:           Name:           Title:           NEW FOCUS, INC.,
a Delaware corporation, as a Borrower
      By:           Name:           Title:           BOOKHAM (US), INC.,
a Delaware corporation, as a Borrower
      By:           Name:           Title:        

 